DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 04/23/2021. 
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “However neither the alleged first pixel of Cho (i.e., the active pixel below 21a of Fig. 2A and pixels 25 at the top left 4x4 set of pixels in Fig. 2C) nor the alleged second pixel of Cho (i.e., the active pixel below 21c of Fig. 2A and pixels 25 at the bottom left 4x4 set of pixels as the second pixel) "(1) comprises a filter for transmitting light having a green wavelength band, and (2) generates first image data by performing an imaging operation with a first imaging condition, the first pixel being among a plurality of pixels included in a first pixel block," "a first correction pixel that is arranged at a column-direction side from the first pixel, comprises a filter for transmitting light having a blue wavelength band, and generates first correction data used to eliminate noise included in the first image data by performing an imaging operation with the first imaging condition, the first correction pixel being among the plurality of pixels included in the first pixel block," as required by claim 11. For example, none of the first or second pixels include a filter for transmitting light having a green or blue wavelength band.”
Examiner’s Response: Examiner respectfully disagrees. Cho teaches the pixels of the array may include pixels for sensing primary colors, e.g., red (R), green (G), and blue (B) (Cho, Paragraph 0047). Cho further discloses the details of the dark pixels in Figs. 5A-5E. The dark pixels are provided with both a color filter (54a) and light blocking layer (56a) (Cho, Paragraphs 0068-0069). Cho also shows in Figure 8, a Bayer color filter pattern (Cho, Paragraph 0096) may be used and a blue pixel (Cho, Fig. 8, pixel “X48”) 
Therefore, it would have been obvious to try, by one of ordinary skill in the art, an active pixel and dark pixel pattern in which the first pixel that (1) comprises a filter for transmitting light having a green wavelength band and the first correction pixel that is arranged at a column-direction side from the first pixel, comprises a filter for transmitting light having a blue wavelength band. For example, by applying the Bayer pattern with the blue and red positions swapped to the pixel arrangements of Figures 2A and 2C.

Applicant’s arguments with respect to claims 11-12, 17-18, 21-22, 26-28 and 30 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 04/23/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12, 17-18, 21-22, 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2014/0014818 A1) in view of Mitsunaga (US 2013/0308044 A1) in further view of Ogino et al. (US 2011/0273598 A1).
	
Regarding claim 21, Cho et al. (hereafter referred as Cho) teaches an imaging sensor (Cho, Fig. 1) comprising: 
a first imaging region (Cho, Fig. 2A, pixel block B1, Alternatively Fig. 2C, A first imaging region may be considered to be the top left of the image sensor containing the 4x4 pixel block shown.) comprising: 
a first pixel (Cho, Fig. 2A, Active pixel below 21a, Alternatively Fig. 2C, Either active pixel 25 between 24a and 24b in the left most column of pixels.) comprises (1) a filter for transmitting light having a green wavelength band (Cho, Paragraph 0047, Fig. 8, Paragraph 0096, The pixel array may have a Bayer color filter pattern and the active pixel may have a green color filter.), and (2) that generates first image data by performing an imaging operation with a first imaging condition (Cho, Fig. 9, Element S901, Paragraphs 0057, 0100, The first imaging condition is the exposure time of the pixels.); and 

a second imaging region arranged at the column-direction side from the first imaging region (Cho, Fig. 2A, pixel block B3, Alternatively Fig. 2C, A second imaging region may be considered to be the bottom left of the image sensor containing the 4x4 pixel block shown.), the second imaging region comprising: 
a second pixel (Cho, Fig. 2A, Active pixel below 21c, Alternatively Fig. 2C, Either active pixel 25 between 24g and 24h in the left most column of pixels.) that (1) comprises a filter for transmitting light having a green wavelength band (Cho, Paragraph 0047, Fig. 8, Paragraph 0096, The pixel array may have a Bayer color filter pattern and the active pixel may have a green color filter.), and (2) generates second image data by performing an imaging operation (Cho, Fig. 9, Element S901, Paragraphs 0100) and
 a second correction pixel that is arranged at the column-direction side from the second pixel (Cho, Fig. 2A, Dark Pixel 21c, Alternatively Fig. 2C, One of Elements 24g 
wherein the first pixel, the first correction pixel, the second pixel, and the second correction pixel are controlled such that image data and correction data are read independently from each other for (i) the first pixel and the first correction pixel and (ii) the second pixel and the second correction pixel (Cho, Figs. 6-7, pixel configurations for the image data pixels and correction pixels are each read independently from each other since each pixel has its own read out circuit.).
However, Cho does not teach generating second image data by performing an imaging operation with a second imaging condition that is different from the first imaging condition nor generating second correction data by performing an imaging operation with the second imaging condition nor wherein the first pixel outputs the first image data to a different signal line than the first correction pixel outputs the first correction data, 
In reference to Mitsunaga a first imaging region (Mitsunaga, Fig. 6, Top left "Block (Pixel Group)") comprising: a first pixel that generates first image data by performing an imaging operation with a first imaging condition (Mitsunaga, Paragraph 0119-0120, Fig. 12, Paragraphs 0274-0275); and 
a second imaging region (Mitsunaga, Fig. 6, Bottom left "Block (Pixel Group)") comprising: a second pixel that generates second image data by performing an imaging operation with a second imaging condition that is different from the first imaging condition (Mitsunaga, Paragraph 0119-0120, Fig. 12, Paragraphs 0274-0275).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cho with the method of using pixel groups and using different exposure conditions for the pixel groups as seen in Mitsunaga to improve dynamic range of the sensor (Mitsunaga, Paragraphs 0003). Further, since the second correction pixel is located in the second imaging region and since the correction pixels are used to correct imaging pixels locally, the second correction pixel would generate second correction data by performing an imaging operation with the second imaging condition.
However, the combination of Cho and Mitsunaga does not teach wherein the first pixel outputs the first image data to a different signal line than the first correction pixel outputs the first correction data, nor wherein the second pixel outputs the second image 
In reference to Ogino et al. (hereafter referred as Ogino), Ogino teaches wherein a first pixel outputs a first image data to a different signal line than a pixel of the same column outputs a second data, and wherein a third pixel outputs the third image data to a different signal line than a fourth pixel outputs a fourth data (Ogino, Fig. 1, Paragraphs 0022 and 0025, Odd rows of a column output data to a different line than even rows.).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Cho and Mitsunaga with the readout circuitry of Ogino to reduce color mixture (Ogino, Paragraph 0006-0007). Further, since the correction pixels and active pixels of Cho are on both odd and even rows, the limitation “wherein the first pixel outputs the first image data to a different signal line than the first correction pixel outputs the first correction data, and wherein the second pixel outputs the second image data to a different signal line than the second correction pixel outputs the second correction data” is met.
Claim 11 is rejected for the same reasons as claim 21.

Regarding claim 22, the combination of Cho, Mitsunaga, and Ogino teaches the imaging sensor according to Claim 21 (see claim 21 analysis), wherein the first pixel and the second pixel each accumulate charge by performing photoelectric conversion according to an amount of incident light (Cho, Paragraph 0008, Mitsunaga, Paragraph 0109), and the first correction pixel and the second correction pixel each generate a 
	Claim 12 is rejected for the same reasons as claim 22.

Regarding claim 26, the combination of Cho, Mitsunaga, and Ogino teaches the imaging sensor according to Claim 11 (see claim 11 analysis), wherein an arrangement pattern of a first set of correction pixels including the first correction pixel in the first pixel block is the same as an arrangement pattern of a second set of correction pixels including the second correction pixel in the second pixel block. (Cho, Fig, 2A, Pixel Blocks B1 and B3 have the same pattern, Alternatively Fig. 2C, The arrangement pattern is an edge arrangement pattern. (Cho, Paragraph 0045). Cho states pixel blocks have the same pixel arrangement with regard to Figure 2A and further states the number of correction pixels in a pixel block may be changed (Cho, Paragraph 0041-0042)).

Regarding claim 27, the combination of Cho, Mitsunaga, and Ogino teaches the imaging sensor according to Claim 21 (see claim 21 analysis), further comprising: a signal processing section (Cho, Fig. 3, Element 36) that eliminates noise from the first image data using the first correction data and eliminates noise from the second image data using the second correction data (Cho, Paragraph 0048, 0054, 0058 and 0066, The correction pixel data is used to correct pixels around the correction pixel.).
	Claim 17 is rejected for the same reasons as claim 27.


	Claim 18 is rejected for the same reasons as claim 28.

Regarding claim 30, the combination of Cho, Mitsunaga, and Ogino teaches an imaging apparatus (Cho, Fig. 11) comprising: the imaging sensor according to Claim 21 (see claim 21 analysis).


Alternatively, claim 11-12, 17-18, 21-22, 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2014/0014818 A1) in view of Mitsunaga (US 2013/0308044 A1) in further view of Ogino et al. (US 2011/0273598 A1) in further view of Gomi (US 2009/0086069 A1).

Regarding claim 21, Cho et al. (hereafter referred as Cho) teaches an imaging sensor (Cho, Fig. 1) comprising: 
a first imaging region (Cho, Fig. 2A, pixel block B1, Alternatively Fig. 2C, A first imaging region may be considered to be the top left of the image sensor containing the 4x4 pixel block shown.) comprising: 

a first correction pixel (Cho, Fig. 2A, Dark Pixel 21a, Alternatively Fig. 2C, One of Elements 24a or 24b) that is arranged at a column-direction side from the first pixel (Cho, Fig. 2A, Fig. 2C, 21a or one of 24a and 24b is arranged in a column-direction side. The column-direction being the vertical direction.), comprises a filter for transmitting light having a wavelength band (Cho, Fig. 5, Paragraphs 0068-0069, The dark pixels are provided with both a color filter (54a) and light blocking layer (56a).), and generates first correction data used to eliminate noise (Cho, Paragraphs 0035 and 0101, The dark current is considered to be noise.) included in the first image data by performing an imaging operation with the first imaging condition (Cho, Fig. 9, Element S903-S904, Paragraphs 0066, 0100 and 0101); and 
a second imaging region arranged at the column-direction side from the first imaging region (Cho, Fig. 2A, pixel block B3, Alternatively Fig. 2C, A second imaging region may be considered to be the bottom left of the image sensor containing the 4x4 pixel block shown.), the second imaging region comprising: 

 a second correction pixel that is arranged at the column-direction side from the second pixel (Cho, Fig. 2A, Dark Pixel 21c, Alternatively Fig. 2C, One of Elements 24g or 24h), comprises a filter for transmitting light having a wavelength band (Cho, Fig. 5, Paragraphs 0068-0069, The dark pixels are provided with both a color filter (54a) and light blocking layer (56a).) and generates second correction data used to eliminate noise included in the second image data (Cho, Fig. 9, Element S903-S904, Paragraphs 0066, 0100 and 0101, The dark pixels are used to correct local active pixels.),
wherein the first pixel, the first correction pixel, the second pixel, and the second correction pixel are controlled such that image data and correction data are read independently from each other for (i) the first pixel and the first correction pixel and (ii) the second pixel and the second correction pixel (Cho, Figs. 6-7, pixel configurations for the image data pixels and correction pixels are each read independently from each other since each pixel has its own read out circuit.).
However, Cho does not explicitly state the first correction pixel and second correction pixel comprises a filter for transmitting light having a blue wavelength band and does not teach generating second image data by performing an imaging operation with a second imaging condition that is different from the first imaging condition nor 
In reference to Mitsunaga a first imaging region (Mitsunaga, Fig. 6, Top left "Block (Pixel Group)") comprising: a first pixel that generates first image data by performing an imaging operation with a first imaging condition (Mitsunaga, Paragraph 0119-0120, Fig. 12, Paragraphs 0274-0275); and 
a second imaging region (Mitsunaga, Fig. 6, Bottom left "Block (Pixel Group)") comprising: a second pixel that generates second image data by performing an imaging operation with a second imaging condition that is different from the first imaging condition (Mitsunaga, Paragraph 0119-0120, Fig. 12, Paragraphs 0274-0275).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Cho with the method of using pixel groups and using different exposure conditions for the pixel groups as seen in Mitsunaga to improve dynamic range of the sensor (Mitsunaga, Paragraphs 0003). Further, since the second correction pixel is located in the second imaging region and since the correction pixels are used to correct imaging pixels locally, the second correction pixel would generate second correction data by performing an imaging operation with the second imaging condition.

In reference to Ogino et al. (hereafter referred as Ogino), Ogino teaches wherein a first pixel outputs a first image data to a different signal line than a pixel of the same column outputs a second data, and wherein a third pixel outputs the third image data to a different signal line than a fourth pixel outputs a fourth data (Ogino, Fig. 1, Paragraphs 0022 and 0025, Odd rows of a column output data to a different line than even rows.).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Cho and Mitsunaga with the readout circuitry of Ogino to reduce color mixture (Ogino, Paragraph 0006-0007). Further, since the correction pixels and active pixels of Cho are on both odd and even rows, the limitation “wherein the first pixel outputs the first image data to a different signal line than the first correction pixel outputs the first correction data, and wherein the second pixel outputs the second image data to a different signal line than the second correction pixel outputs the second correction data” is met.
However, the combination of Cho, Mitsunaga, and Ogino does not explicitly state the first correction pixel and second correction pixel comprises a filter for transmitting light having a blue wavelength band.

These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Cho, Mitsunaga and Ogino with the active and dark pixel pattern as seen in Gomi since it is a known arrangement pattern for active and dark pixel and would provide similar and expected results for measuring dark/black pixel signals. Further, by repeating the pattern in the regions (Cho, Figs. 2A and 2C), the limitation “a second pixel that (1) comprises a filter for transmitting light having a green wavelength band” and “a second correction pixel that is arranged at the column-direction side from the second pixel, comprises a filter for transmitting light having a blue wavelength band” is met.
Claim 11 is rejected for the same reasons as claim 21.

Regarding claim 22, the combination of Cho, Mitsunaga, Ogino and Gomi teaches the imaging sensor according to Claim 21 (see claim 21 analysis), wherein the first pixel and the second pixel each accumulate charge by performing photoelectric conversion according to an amount of incident light (Cho, Paragraph 0008, Mitsunaga, Paragraph 0109), and the first correction pixel and the second correction pixel each 
	Claim 12 is rejected for the same reasons as claim 22.

Regarding claim 26, the combination of Cho, Mitsunaga, Ogino and Gomi teaches the imaging sensor according to Claim 11 (see claim 11 analysis), wherein an arrangement pattern of a first set of correction pixels including the first correction pixel in the first pixel block is the same as an arrangement pattern of a second set of correction pixels including the second correction pixel in the second pixel block. (Cho, Fig, 2A, Pixel Blocks B1 and B3 have the same pattern, Alternatively Fig. 2C, The arrangement pattern is an edge arrangement pattern. (Cho, Paragraph 0045). Cho states pixel blocks have the same pixel arrangement with regard to Figure 2A and further states the number of correction pixels in a pixel block may be changed (Cho, Paragraph 0041-0042)).

Regarding claim 27, the combination of Cho, Mitsunaga, Ogino and Gomi teaches the imaging sensor according to Claim 21 (see claim 21 analysis), further comprising: a signal processing section (Cho, Fig. 3, Element 36) that eliminates noise from the first image data using the first correction data and eliminates noise from the second image data using the second correction data (Cho, Paragraph 0048, 0054, 0058 and 0066, The correction pixel data is used to correct pixels around the correction pixel.).
	Claim 17 is rejected for the same reasons as claim 27.

Regarding claim 28, the combination of Cho, Mitsunaga, Ogino and Gomi teaches the imaging sensor according to Claim 27 (see claim 27 analysis), wherein the signal processing section generates through interpolation a signal at a position of a first correction pixel using signals output from a plurality of the first pixels adjacent to the first correction pixel, and generates through interpolation a signal at a position of the second correction pixel using signals output from a plurality of the second pixels adjacent to the second correction pixel (Cho, Fig. 8, Paragraphs 0095-0098).
	Claim 18 is rejected for the same reasons as claim 28.

Regarding claim 30, the combination of Cho, Mitsunaga, Ogino and Gomi teaches an imaging apparatus (Cho, Fig. 11) comprising: the imaging sensor according to Claim 21 (see claim 21 analysis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakata (US 2013/0032694 A1): Figs. 8-9 show a blue pixel used as a dark pixel and a green active pixel in a column-wise direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/Examiner, Art Unit 2698    


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698